Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The filing date of the present application is 06/12/2017.
This action is in response to amendments and/or remarks filed on 02/08/2021. In the current amendments, claims 1-11 have been amended, and claim 12 has been cancelled. New claims 13-21 have been introduced. Claims 1-11 and 13-21 are pending and have been examined. 
In view of Applicant’s amendments and/or remarks, the objections to claims 1 and 12 made in the previous Office Action have been withdrawn.
In view of Applicant’s amendments and/or remarks, the rejections under 35 U.S.C. §112(b) to claims 1-10 and 12 made in the previous Office Action have been withdrawn.
In view of Applicant’s amendments and/or remarks, the claim interpretation under 35 U.S.C. §112(f) to claim 12 made in the previous Office Action have been withdrawn.

Claim Objections
Claim 2 is objected to because of the following informalities: “comprises” should read “comprise”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities: “comprises” should read “comprise”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: “comprises” should read “comprise”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: “comprises” should read “comprise”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities: “comprises” should read “comprise”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities: “comprises” should read “comprise”.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities: “comprises” should read “comprise”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities: “comprises” should read “comprise”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 and 13-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1,
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites 
A method carried out by a mobile computing device, the method, comprising: 
obtaining, from one or more historical data sources accessible via the mobile computing device, a set of historical information related to past activities of a user;
determining a timeline of the past activities of the user;
wherein the timeline of the past activities of the user is determined by: 

determining a second list of visited places for which at least an associated period and at least an associated location have been identified within the set of historical information;
determining a third list of candidate visits for which at least a hint of an associated period and at least a hint of an associated location have been identified within the set of historical information;
for each candidate visit of the third list: 
determining a candidate place associated with the candidate visit;
searching, in the first list, for a place that matches the candidate place; and 
based on determining that a given place in the first list matches the candidate place, (i) replacing the candidate place associated with the candidate visit with the given place, and (ii) updating the second list of visited places by moving the candidate visit from the third list to the second list of visited places;
based on the timeline of past activities of the user comprising the updated second list of visited places, predicting a next place that will be visited by the user at a given time, and 
automatically (i) generating an indication of the next place and (ii) causing the indication to be presented via a user interface of the mobile computing device in advance of the given time.

The limitations of 
…, from one or more historical data sources accessible via the mobile computing …, a set of historical information related to past activities of a user;
determining a timeline of the past activities of the user;
wherein the timeline of the past activities of the user is determined by: 
based on user input data within the set of historical information that indicates one or more locations, determining a first list of places where the user went previously;
determining a second list of visited places for which at least an associated period and at least an associated location have been identified within the set of historical information;
determining a third list of candidate visits for which at least a hint of an associated period and at least a hint of an associated location have been identified within the set of historical information;
for each candidate visit of the third list: 
determining a candidate place associated with the candidate visit;
searching, in the first list, for a place that matches the candidate place; and 
based on determining that a given place in the first list matches the candidate place, (i) replacing the candidate place associated with the candidate visit with the given place, and (ii) updating the second list of visited places by moving the candidate visit from the third list to the second list of visited places;
based on the timeline of past activities of the user comprising the updated second list of visited places, predicting a next place that will be visited by the user at a given time, and 
automatically (i) generating an indication of the next place and (ii) causing the indication to be presented via a … of the mobile computing … in advance of the given time”, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “obtaining”, “device” and “user interface”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: This judicial exception is not integrated into a practical application. 
In particular, the claim recites an additional elements – the act of receiving data. The claim is adding an insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g). The act of receiving/transmitting data is recited at a high-level of generality (i.e., as a generic act of receiving/transmitting performing a generic act function of receiving/transmitting data) such that it amounts no more than a mere act to apply the exception using a generic act of receiving/transmitting. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
In particular, the claim recites an additional element – using a device and a user interface to process/display data. The device and the user interface in each step are recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of processing/displaying data) such that it amounts no more than 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The claim is appending a well-understood, routine, conventional activity previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d)(II) – “Receiving or transmitting data over a network, e.g., using the Internet to gather data” is Well-Understood, Routine, and Conventional Activity (MPEP 2106.05(d)). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the act of receiving/transmitting data amounts to no more than a mere act to apply the exception using a generic act of receiving/transmitting. A mere act to apply an exception using a generic act of receiving/transmitting cannot provide an inventive concept. The claim is not patent eligible.
As discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of using a generic computer to perform each step amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Similarly, Claims 11 and 13 are rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Regarding claim 2,
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites 
the one or more historical data sources comprises a source of time-based events, stored by or accessible through the mobile computing device.

The limitation of 
“the one or more historical data sources comprises a source of time-based events, stored by or accessible through the mobile computing ….”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “device”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “device” language, the limitations in the context of this claim encompass the user mentally thinking of shopping events.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: This judicial exception is not integrated into a practical application. 
In particular, the claim recites an additional element – using a device to perform the accessing steps. The device in the determining steps is recited at a high-level of 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
With respect to integration of the abstract idea into a practical application, the additional elements of using a generic computer to perform the determining steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Similarly, Claim 14 is rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Regarding claim 3,
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites 


The limitation of 
“filtering the historical information related to past activities of the user obtained from the source of time-based events so as to keep only at least one of: historical data extracted from a personal calendar of the user; and historical data comprising information related to a location”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, the limitations in the context of this claim encompass the user mentally thinking of personal records and shopping stores.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim does not recite additional elements. Thus, the claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, the claim is not patent eligible.

Regarding claim 4,
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites 
filtering the historical information related to past activities of the user obtained from the source of time-based events so as to keep only historical data comprising information related to a location and meeting a criteria based on a likeliness that the user participated to a corresponding event.

The limitation of 
“filtering the historical information related to past activities of the user obtained from the source of time-based events so as to keep only historical data comprising information related to a location and meeting a criteria based on a likeliness that the user participated to a corresponding event”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, the limitations in the context of this claim encompass the user mentally thinking of shopping stores based on a high likeliness that the user went.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim does not recite additional elements. Thus, the claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, the claim is not patent eligible.

Similarly, Claim 15 is rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Regarding claim 5,
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites 
the at least one or more historical data sources comprises a source of transaction records, stored by or accessible through the mobile computing device.

The limitation of 
“the at least one or more historical data sources comprises a source of transaction records, stored by or accessible through the mobile computing …”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “device”, nothing in the claim element precludes the step from practically being performed in device” language, the limitations in the context of this claim encompass the user mentally thinking of payments at shopping stores.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: This judicial exception is not integrated into a practical application. 
In particular, the claim recites an additional element – using a device to perform the accessing step. The device in the determining steps is recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of accessing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
With respect to integration of the abstract idea into a practical application, the additional elements of using a generic computer to perform the determining steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 16 is rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Regarding claim 6,
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites 
filtering the historical information related to past activities of the user obtained from the source of transaction records so as to keep only historical data comprising information related to a location.

The limitation of 
“filtering the historical information related to past activities of the user obtained from the source of transaction records so as to keep only historical data comprising information related to a location”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, the limitations in the context of this claim encompass the user mentally thinking of shopping stores with their location.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim does not recite additional elements. Thus, the claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, the claim is not patent eligible.

Similarly, Claim 17 is rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Regarding claim 7,
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites 
the one or more historical data sources comprises a source of media, stored by or accessible through the mobile computing device.

The limitation of 
“the one or more historical data sources comprises a source of media, stored by or accessible through the mobile computing …”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “device”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the device” language, the limitations in the context of this claim encompass the user mentally thinking of user-generated videos.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: This judicial exception is not integrated into a practical application. 
In particular, the claim recites an additional element – using a device to perform the accessing step. The device in the determining steps is recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of accessing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
With respect to integration of the abstract idea into a practical application, the additional elements of using a generic computer to perform the determining steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 18 is rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Regarding claim 8,
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites 
filtering the historical information related to past activities of the user obtained from the source of media so as to keep only historical data related to media produced by the mobile computing device or another device associated with the user.

The limitation of 
“filtering the historical information related to past activities of the user obtained from the source of media so as to keep only historical data related to media produced by the mobile computing … or another … associated with the user”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “device”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “device” language, the limitations in the context of this claim encompass the user mentally thinking of user-generated videos.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: This judicial exception is not integrated into a practical application. 
In particular, the claim recites an additional element – using a device to perform the producing step. The device in the determining steps is recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of producing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
With respect to integration of the abstract idea into a practical application, the additional elements of using a generic computer to perform the determining steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Similarly, Claim 19 is rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Regarding claim 9,
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites 
the one or more historical data sources comprises a source of informal communications, stored by or accessible through the mobile computing device.

The limitation of 
“the one or more historical data sources comprises a source of informal communications, stored by or accessible through the mobile computing …”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “device”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “device” language, the limitations in the context of this claim encompass the user mentally thinking of emails.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: This judicial exception is not integrated into a practical application. 
In particular, the claim recites an additional element – using a device to perform the accessing step. The device in the determining steps is recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of accessing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
With respect to integration of the abstract idea into a practical application, the additional elements of using a generic computer to perform the determining steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Similarly, Claim 20 is rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Regarding claim 10,
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites 
filtering the historical information related to past activities of the user obtained from the source of informal communication so as to keep only historical data comprising information related to a location and a date.

The limitation of 
filtering the historical information related to past activities of the user obtained from the source of informal communication so as to keep only historical data comprising information related to a location and a date”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, the limitations in the context of this claim encompass the user mentally thinking of emails containing a shopping store and a date.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim does not recite additional elements. Thus, the claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, the claim is not patent eligible.

Similarly, Claim 21 is rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Response to Arguments
Applicant's arguments filed on 02/08/2021 
Applicant asserts 
“As noted above, the Examiner rejected claim 1 under 35 U.S.C. § 101 as allegedly being directed to an abstract idea without significantly more. In particular, the Examiner stated that claim 1 covers the performance of limitations in the mind and therefore falls with the "Mental Processes" grouping of abstract ideas under Prong 2A of the Office's 2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG"), without significantly more. While Applicant disagrees with these rejections, to expedite prosecution, Applicant has amended independent claim 1 as set forth above and has amended/added independent claims 11 and 13 to include similar limitations to claim 1. 
As an initial matter, Applicant respectfully disagrees with the Action's finding that claim 1 recites the performance of limitations in the mind under Prong 2A as specified in the Office's October 2019 Update to the 2019 PEG (pp. 7-9). However, to the extent that the claims are found to recite a mental process under Prong 2A, Applicant submits that amended independent claims 1, 11, and 13 recite several elements that integrate any such mental processes into a practical application, and thus are not "directed to" a mental process under Step 2A, Prong 2 of the Office's § 101 framework. In this regard, the claims are analogous to Example 46 of the 2019 PEG. 
Accordingly, Applicant submits that independent claims 1, 11, and 13 recite eligible subject matter, and requests withdrawal of the rejections under 35 U.S.C. § 101.” (Remarks, pg 11)

Examiner’s response:
The examiner respectfully disagrees. 

The examiner understands that the applicant assets “However, to the extent that the claims are found to recite a mental process under Prong 2A, Applicant submits that 

For more details, see the rejections. Thus, the examiner’s rejections are reasonable and proper.

Applicant asserts 
“As noted above, the Examiner rejected independent claim 1 under § 103 as unpatentable over Agarwal, in view of Matsuura, further in view of Goldberg, further in view of Gross. Applicant respectfully submits that the cited combination references does not teach or suggest each and every feature of claim 1, as amended. At a minimum, the cited combination does not teach or 11suggest a mobile computing device "based on determining that a given place in the first list matches the candidate place, (i) replacing, in the candidate visit, the candidate place with the given place, and (ii) updating the second list of visited places by moving the candidate visit from the third list to the second list of visited places" in combination with the other elements of claim 1. Applicant further 
In the Action, the Examiner admitted that "Agarwal and Matsuura do not teach 'replace, in said candidate visit, the candidate place by said important place, and move said the candidate visit from the third list to the second list of likely complete visits."' Action at p. 39. The Examiner then pointed to Goldberg for this teaching. 
As an initial matter, Applicant submits that, in view of the amendments to claim 1 above, Agarwal and Matsuura also do not teach "based on determining that a given place in the first list matches the candidate place, (i) replacing, in the candidate visit, the candidate place with the given place, and (ii) updating the second list of visited places by moving the candidate visit from the third list to the second list of visited places." Further, Applicant submits that Golberg does not compensate for the shortcomings of Agarwal and Matsuura. 
The Examiner pointed to Goldberg for teaching an "optimization technique "to remove a landmark and replace it by the best landmark in a set of candidate landmarks." Action at p. 39, citing Goldberg at [0043]. However, Goldberg is directed to techniques for use with a map routing service to compute a shortest path between a source and a particular destination. In particular, the referenced portion of Goldberg is referring to an optimization technique for finding landmarks (e.g., with a random landmark selection algorithm), and using "distances to and from landmarks to compute lower-bound estimates on distances to the destination." Goldberg at [0037]. Applicant submits that this teaching in Goldberg does not amount to "based on determining that a given place in the first list matches the candidate place, (i) replacing, in the candidate visit, the candidate place with the given place, and (ii) updating the second list of visited places by moving the candidate visit from the third list to the second list of visited places" as found in Applicant amended claims. 

Because Agarwal, in view of Matsuura, further in view of Goldberg, further in view of Gross does not teach every element of independent claims 1, 11, and 13, the cited combination does not render claims 1, 11, and 13 unpatentable. Consequently, Applicant requests withdrawal of the § 103 rejection of claim 1 over the cited combination of references, and submits that claims 1, 11, and 13 should be allowed. Further, Applicant submits that dependent claims 2-10, and 14- 21 should be allowed as well for at least the reason that they each depend from an allowable independent claim.” (Remarks, pg 11)

Examiner’s response:
In view of Applicant’s amendments and/or remarks, the rejections under 35 U.S.C. §103 to claims 1-12 made in the previous Office Action have been withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEHWAN KIM whose telephone number is (571)270-7409.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.K./Examiner, Art Unit 2123                                                                                                                                                                                                        


/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126